Reasons for Allowance

Claims 1-3 and 5-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include a substrate on which the first, second, and third LED sub-units are disposed, wherein: the third LED sub-unit is configured to emit light having a shorter wavelength than that of light emitted from the first LED sub-unit, and to emit light having a longer wavelength than that of light emitted from the second LED sub-unit. the third LED sub-unit is disposed closer to the substrate than the first and second LED sub-units; and the substrate has irregularities on an upper surface thereof.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 16, there is no teaching, suggestion, or motivation for combination in the prior art to include a 5Application No.: 17/020,834 Reply dated February 22, 2022Response to Office Action of November 26, 2021 substrate on which the first, second, and third LED sub-units are disposed, wherein the third LED sub-unit is disposed closer to the substrate than the first and second LED sub-units, and is configured to emit light having a shorter wavelength than that of light emitted from the first LED sub-unit, and to emit light having a longer wavelength than that of light emitted from the second LED sub-unit, and wherein the substrate has irregularities on an upper surface thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.